Citation Nr: 0001037	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently rated as 50 percent disabling.

2.  Entitlement to disability compensation for chronic 
infection and post-traumatic arthritis of the right ankle 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.  

When this matter was last before the Board of Veterans' 
Appeals, the case was remanded to the Department of Veterans 
Affairs (VA), Houston, Texas, Regional Office (RO), for 
additional development.  Following that development, in a 
September 1999 rating decision, the RO continued the denial 
of the veteran's claim for disability compensation for 
chronic infection and post-traumatic arthritis of the right 
ankle under 38 U.S.C.A. § 1151, and 38 C.F.R. § 3.358, 
however, the evaluation of the veteran's paranoid 
schizophrenia was increased from a 10 percent disability 
rating to a 50 percent rating, effective from June 16, 1998.  
Notwithstanding, since that award is less than the maximum 
evaluation available, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to disability compensation for 
chronic infection and post-traumatic arthritis of the right 
ankle pursuant to the provisions of 38 U.S.C.A. § 1151, is 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, 
insofar as possible.

2.  Prior to June 18, 1997, the veteran's paranoid 
schizophrenia was manifested by no more than mild social and 
industrial impairment.  

3.  Currently, the veteran's paranoid schizophrenia nearly 
approximates complete social and occupational impairment. 



CONCLUSIONS OF LAW

1.  Prior to June 18, 1997, the criteria for a rating greater 
than 10 percent for paranoid schizophrenia were not met or 
approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1996); 38 C.F.R. Part 4, §§ 4.7, 4.130, 4.132, 
Diagnostic Code 9203 (1996); Schedule for Rating 
Disabilities; Mental Disorders, 38 C.F.R. §§ 4.125-4.130 
(1999).

2.  Effective June 18, 1997, the criteria for a rating of 100 
percent for paranoid schizophrenia have been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1996); 38 C.F.R. Part 4, §§ 4.7, 4.130, 4.132, 
Diagnostic Code 9203 (1996); Schedule for Rating 
Disabilities; Mental Disorders, 38 C.F.R. §§ 4.125-4.130 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim of entitlement to an 
increased rating for paranoid schizophrenia is well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The VA, therefore, has a duty 
to assist him in the development of facts pertinent to the 
claim.  The relevant evidence pertaining to the issues 
consists of VA treatment records, the reports of VA 
psychiatric examinations, VA Vocational Rehabilitation 
Counseling records, and the veteran's statements.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim for an 
increased rating for paranoid schizophrenia, and the VA has, 
therefore, fulfilled its obligation to assist him in the 
development of the facts of his case.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Factual Background

Service medical records reveal that the veteran was 
hospitalized in service in December 1975 for "a mental 
breakdown" with visual and auditory hallucinations and 
interpersonal conflicts and ideas of persecution.  It was 
noted that he responded to treatment and had a decrease in 
hallucinations and was transferred to a VA Medical Center, 
where he was noted to have abnormal speech pattern with 
difficulty pronouncing words, clear sensorium, minimally 
inappropriate affect, poor insight and judgment, and no 
significant evidence of anxiety or depression.  The veteran 
was not motivated for psychological therapy, but was desirous 
for discharge to live with his brother and seek employment.  

Based upon the foregoing evidence, in a July 1976 rating 
decision, service connection was granted for a mental 
disorder, characterized as a "psychotic reaction associated 
with significant alcohol usage and organic brain syndrome," 
and assigned a 30 percent evaluation from April 25, 1976, the 
day following the veteran's separation from service.

In May 1981, the veteran underwent VA examination, that 
included a psychiatric evaluation.  It was noted in the 
report of the examination that the veteran was working as a 
delivery person and a full time college student in 
electronics.  The veteran denied any complaints.  He was 
found to be alert, well oriented, with appropriate mood and 
affect, and normal judgment and insight.  Following 
examination, the examiner's impression was that there was no 
evidence of gross pathology.  

Based upon the foregoing evidence, a May 1981 rating decision 
assigned a zero percent evaluation to the veteran's service-
connected mental disorder, characterized as paranoid 
schizophrenia, effective from October 1980.

In May 1983, the veteran underwent VA neuropsychiatric 
examination.  Following examination, the examiner's 
impression was schizophrenia, residual, chronic, and history 
of alcohol, cannabis, and amphetamine abuse in remission.  It 
was opined that the ability of the veteran to sustain gainful 
employment was moderately to severely impaired by psychiatric 
disorder.  The veteran also underwent neurological 
examination, following which the examiner concluded that 
there was no organic brain dysfunction detected.  

Following the foregoing examinations, it was requested by the 
RO that the veteran's claims folder be reviewed by a Board of 
specialists in psychiatry and neurology to determine the 
proper diagnosis of the veteran's nervous disorder.  In 
August 1983, a Board of three VA psychiatrists concluded that 
the proper diagnosis was chronic residual type schizophrenia, 
evident by record since 1975.

In June 1984, the veteran underwent VA neuropsychiatric 
examination by the same examiner who had examined him in May 
1983.  It was noted that the veteran worked two security jobs 
and went to school, but was failing his courses.  Following 
examination, the examiner's impression was schizophrenia, 
residual, chronic, and history of alcohol, and cannabis 
abuse, in remission.  It was opined that there was a 
substantial impairment of industrial and social functioning, 
and that the ability of the veteran to sustain gainful 
employment was moderately to severely impaired by psychiatric 
disorder. 

Based upon the foregoing evidence, in a July 1984 rating 
decision, the RO assigned a 10 percent evaluation to the 
veteran's service-connected mental disorder, characterized as 
paranoid schizophrenia, effective from June 1984.

In June 1994, the veteran filed the current claim for an 
increase in the disability evaluation of his service-
connected psychosis.  In a June 1995 rating decision, the RO 
denied the claim as not well grounded based upon a finding 
that the outpatient treatment records obtained from VA did 
not pertain to the veteran's psychiatric disorder.  

In January 1997, the veteran made application with VA for 
Vocational Rehabilitation under Chapter 31, Title 38, of the 
United States Code.  Pursuant to the determination of whether 
vocational rehabilitation was feasible, on June 18, 1997, he 
began evaluation services conducted by a VA counseling 
psychologist.  The Narrative Report of that comprehensive 
counseling service has been associated with the claims file.  
According to the report, during counseling the veteran 
expressed anger towards the VA because he believed that the 
VA labeled him as paranoid schizophrenic and he has been 
unable to obtain and maintain gainful employment for the past 
eight years.  The veteran denied mental health problems.  He 
stated that during the military he used LSD which caused him 
to hallucinate and hear voices.  He reported that he also 
used marijuana and alcohol to be part of the gang on the ship 
while in the military.  He reported that at one time he was 
placed on Prozac but took himself off because of the side 
effects and his inability to function.  The VA counselor 
stated that the veteran was in complete denial of having any 
psychological problems and wanted the VA to remove the 
diagnosis of paranoid schizophrenia.

It was noted that at the time of the initial evaluation, that 
the veteran was employed part-time as a laborer, and had been 
in that position approximately eight weeks, but when the 
veteran returned for his second appointment he was no longer 
employed.  It was noted that he had a long history of 
unemployment, had been able to find employment but has never 
been able to maintain permanent long term employment except 
for one time when he reports being employed for five years.  
It was noted that the veteran was not attending therapy.  

At the time of the evaluation, the VA counseling psychologist 
noted that the veteran denied auditory hallucinations because 
of fear that he could be placed in a mental institution.  
After talking with the veteran and reviewing his medical 
records, the counseling psychologist concluded that the 
veteran has a very severe mental health problem.  It was the 
counseling psychologist's determination that the veteran does 
have an impairment to employability due to his service-
connected disability of paranoid schizophrenia, and 
definitely has a serious employment handicap.  It was also 
determined that his psychiatric status made it infeasible to 
return to school or find gainful employment.  The 
psychologist also stated that because of the veteran's 
paranoid schizophrenia he was not employable.

Pursuant to the Board's 1997 remand, the veteran underwent VA 
psychiatric evaluation in June 1998.  In an initial 
evaluation to rule out paranoid schizophrenia, the veteran 
was administered the Minnesota Multiphasic Personality 
Inventory and Rorschach Inkblot Test.  In terms of summary 
and recommendations, the examiner found that the test results 
were not consistent with the diagnosis of paranoid 
schizophrenia.  Reality testing was found to be intact.  
However, the examiner noted that the veteran displayed a 
profile similar to that of individuals who distrust, and keep 
others at a distance, and make faulty judgments based upon 
problematic processing strategies.  The examiner concluded 
that the profile does demonstrate significant 
psychopathology.

In July 1998, the veteran underwent VA psychiatric 
examination for the expressed purpose of the evaluation of 
his service-connected psychosis, schizophrenia, paranoid 
type.  The report of the examination noted that the veteran 
was not then employed.  The examiner noted that information 
was obtained from the veteran, who was described as very 
difficult to direct, as well as an extensive review of his 
claims file and electronic chart.  Reference was made to the 
specific requests made by the Board in the 1997 remand.

The report of the examination set out a detailed review of 
the veteran's pre-service, in-service and post-service 
social, employment, and psychiatric histories, including the 
consistent diagnosis of schizophrenia.  The VA psychiatric 
examiner noted the veteran's marked speech impediment in 
which he was clear at the beginning of the word, but would 
drop the final consonant or final syllable of his words, 
making him sound as if he were far less intelligent than the 
psychological testing available in his chart revealed.  The 
veteran was confronted by the examiner with the fact that his 
speech makes it difficult for people to adequately assess him 
and it was suggested that he might want to consider speech 
therapy.  The veteran was adamantly against it.  The veteran 
indicated that he keeps trying to get jobs.  He doesn't want 
to be on welfare, and the examiner noted that progress notes 
in his chart reflect this.  The veteran reported trying 
several medications but rejecting them for various reasons.  
The veteran discounted his own short temper and history of 
unstable employment as a reason for his not obtaining 
subsequent employment.  He repeated many times during the 
interview that it is the military that caused his problems by 
labeling him as schizophrenic.  The veteran reported that he 
has had multiple jobs and can never keep them.

The veteran reported that he lives in a house that he owns.  
He reported that he has no friends and doesn't associate with 
people.  He has no girlfriend now, but has some friends who 
are women.  He reported that he spends much of his time 
watching television.  The veteran denied any legal 
difficulties.  He noted that he is supported by what he can 
earn intermittently.  At the time of the examination, he 
denied any alcohol or drug use.  When asked if he was 
depressed, the veteran became quite sad.  He noted that he 
isn't interested in much of anything.  He has no energy and 
his concentration is poor.  He reported that his appetite is 
up.  No psychomotor abnormalities were noted.  He reported 
that his sleep is all right.  When asked about suicidal 
ideation, he reported "at times," and that at times he 
would like to be someone else.  He vehemently denied hearing 
voices or seeing things.

Upon examination, the veteran was noted to have had his own 
agenda for the interview in that he wanted to remove the 
label of schizophrenia from his file.  The examiner noted 
that the veteran believed that his responses were geared 
towards that end.  His speech was rapid and pressured and he 
reported that whenever he is angry or upset he speaks this 
way, as noted above, the veteran dropped the final consonants 
and sometimes final syllables of words, making him sound like 
a person of much lower intellectual functioning.  The 
veteran's mood was angry.  When he was able to hear the 
concern from the examiner he became quite sad and depressed.  
His affect was labile and appropriate to his expressed 
thoughts.  The veteran's thought process was not consistently 
coherent.  The examiner exclaimed that the veteran has a 
delusional idea that he has no psychiatric problems and that 
he is in no way odd and that there is nothing wrong with him, 
and he is preoccupied by this.  His speech was described by 
the examiner as frequently disorganized and difficult to 
understand.  At the time of the interview, the veteran was 
without any specific ideas, intentions, or plans of harming 
himself or others.  The veteran was awake, alert, and 
oriented.  He could repeat three words immediately and after 
five minutes.  He could perform serial seven subtractions 
with no problem.  He did have difficulty repeating "no ifs, 
ands, or buts".  His overall score on the Fullstein 
Minimental Status Exam was 29/30.  His fund of information 
was intact.  He knew the current president and the past 
three.  He was unable to give an abstract interpretation of 
proverbs.  His insight and judgment into his own condition 
were described by the examiner as nonexistent.

The diagnoses were:

AXIS	 I:	1.  SCHIZOPHRENIA, RESIDUAL TYPE.
		2.  PHONOLOGICAL DISORDER.
AXIS	II:	DISORDER OR WRITTEN EXPRESSION.
AXIS	III:	HEARING IMPAIRMENT:  SEE ORTHOPEDIC REPORT.
AXIS	IV:	UNEMPLOYMENT, SOCIAL ISOLATION, FINANCES.
AXIS	 V:	CURRENT GLOBAL ASSESSMENT OF FUNCTION SCORE 45.

The veteran was found competent for VA purposes.

In answer to the Board remand, the examiner noted that the 
veteran's symptoms of paranoid schizophrenia at the time of 
the examination were that he has the delusion that it is the 
label of having schizophrenia rather than his odd behavior, 
lack of insight, frequent rages, and extreme difficulty with 
interpersonal relationships that are the problem.  The 
veteran's difficulty with speech, were described by the 
examiner as part of his phonological disorder, and the 
veteran's history of being poor at spelling are the symptoms 
of his disorder or written expression.

The examiner noted that he gave the veteran a GAF score of 45 
because he has a serious impairment in his social and 
occupational functioning.  The examiner expounded that the 
veteran is unable to keep a job.  He has no friends.  He 
doesn't get along with anyone, and everybody in his community 
thinks he's crazy.  He has been at war with the VA for years.  
The examiner concluded by stating his belief that the veteran 
has a serious impairment in his social and occupational 
functioning and this is caused by his significantly distorted 
view of reality.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, was amended with regard to 
rating mental disabilities.  Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52695 (1996) (to 
be codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the regulations in effect prior to November 7, 1996, 
paranoid schizophrenia was rated under Diagnostic Code 9203.  
38 C.F.R. Part 4, Diagnostic Code 9203 (1996).  The Ratings 
Schedule, prior to the November 1996 amendments, provided a 
noncompensable rating for schizophrenia when there were 
symptoms which might somewhat adversely affect relationships 
with others, but which did not cause impairment of working 
ability and a 10 percent disability rating when there is 
evidence of emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating required evidence of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  Symptoms must result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The Ratings Schedule provided a 50 percent 
disability rating for schizophrenia when there was evidence 
of considerable impairment of social and industrial 
adaptability; 70 percent required evidence of severely 
impaired ability to establish and maintain effective or 
favorable relationships with people; and 100 percent required 
evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (before November 7, 1996).

Under the rating criteria in effect after November 7, 1996, 
the criteria for paranoid schizophrenia contemplates that a 
10 percent rating when there is mild social and industrial 
impairment and a 30 percent disability rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130.

The provisions of 38 C.F.R. §§ 4.129 and 4.130 provide that 
social and industrial adaptability is the basic criteria for 
rating mental disorders and two of the most important 
elements to consider are time lost from gainful work and 
decrease in work efficiency.  Moreover, an examiner's 
classification of psychiatric disability is not determinative 
of degree of disability, but the report and the analysis of 
symptomatology and full consideration of the history will be 
determinative.  Id.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment, although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38 C.F.R. 
§ 4.10 (1999).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107 (West 1991), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


Analysis

Though the veteran filed for an increased rating for his 
paranoid schizophrenia in June 1994, there is no showing of 
treatment for significant psychiatric symptomatology prior to 
June 18, 1997.  There is no basis for establishing that the 
psychiatric disability had increased in severity prior to 
that time or that the paranoid schizophrenia was more than 
mild in degree.  

The Board notes that the VA examiner who had examined the 
veteran in July 1998 assigned a Global Assessment of 
Functioning (GAF) score of 45 to the veteran's psychiatric 
picture.  The Court of Veterans Appeals has held that GAF 
scores between 41 and 50 indicates "serious impairment in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  Significantly, he has also 
persistently demonstrated an inability to be around others, 
both in a social setting, and work environment.   His 
paranoid schizophrenia symptoms have reduced his reliable 
social and vocational abilities.  On several occasions, the 
veteran has exhibited anger and irritability, and displayed 
suicidal ideation.  The VA psychiatrist who most recently 
examined the veteran noted that his problem is his odd 
behavior, lack of insight, frequent rages, and extreme 
difficulty with interpersonal relationships.  The Board must 
conclude from an overview of the evidence, that the veteran's 
psychiatric picture more nearly approximates total 
impairment, the requisite for a 100 percent evaluation.  

The veteran has been described as without friends and not 
associating with people.  The attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  His failure to 
recognize his psychiatric disability as existing and blaming 
the diagnosis and not the disease as the cause of his 
problems borders on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The veteran is demonstrably 
unable to obtain or retain employment.  Consequently, the 
criteria for a total rating is now met and was at least 
approximated at the time of his initial counseling session on 
June 18, 1997.  
The findings from the VA psychiatric examination in June 1998 
nearly approximate totally incapacitating symptoms bordering 
on gross repudiation of reality with disturbed thought.  As 
such, the Board finds that the veteran's paranoid 
schizophrenia symptoms more nearly approximate a 100 percent 
evaluation under Schedule for Rating Disabilities; Mental 
Disorders, 38 C.F.R. §§ 4.125-4.130.  

Therefore, when all the evidence of record is reviewed, the 
Board concludes that the veteran's paranoid schizophrenia 
more nearly approximates a 100 percent evaluation, under 
either the criteria in effect prior to November 7, 1996 or 
after November 7, 1996.  See 38 C.F.R. § 4.7 (1999).


ORDER

Effective prior to June 18, 1997, an evaluation greater than 
10 percent for paranoid schizophrenia is denied.

Effective subsequent to June 18, 1997, an evaluation of 100 
percent for paranoid schizophrenia is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.


REMAND

The veteran has filed claims for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for chronic infection and 
post-traumatic arthritis of the right ankle.  This claim is 
based upon allegations that these disabilities resulted from 
surgeries that were performed by VA in December 1986 and June 
1987 in treatment for a compound fracture of the right ankle.  
The Board notes that the treatment records for the December 
8, 1986 surgery at the Houston VA Medical Center (VAMC) are 
not of record.  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

As the Board has been made aware of the existence of 
additional evidence in the form of VA treatment records ,and 
since that additional evidence that might well ground the 
veteran's claim is under the exclusive control of VA, a duty 
to obtain that purported evidence arises pursuant to 38 
U.S.C.A. § 5103(a).  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1. The veteran should be asked to submit 
any additional evidence that he may have 
pertinent to the issue currently on 
appeal.

2.  Thereafter, the RO should obtain 
copies of the VA treatment records from 
Houston VAMC that reflect the treatment of 
the veteran in December 1986 for a right 
ankle injury, including any records of 
surgery to the right ankle, any X-ray 
studies made at any time prior to or after 
that surgery, and any consent forms signed 
by the veteran in conjunction with that 
treatment.  

3. Thereafter, the RO should readjudicate 
the issue of entitlement to disability 
compensation for chronic infection and 
post traumatic arthritis of the right 
ankle under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.  Consideration should 
also be given to the holding in Brown v. 
Gardner, 115 S. Ct. 552 (1994) and the 
changes to 38 C.F.R. § 3.358, as noted in 
the body of this remand, above.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

